image01.jpg [image01.jpg]




ADVISORY AGREEMENT


This ADVISORY AGREEMENT (this “Agreement”) is entered into between Pat Poels
(“Advisor”), and Eventbrite, Inc., a Delaware corporation (“Eventbrite”),
(collectively referred to as the “Parties”) and is dated as of the later of the
dates set forth beneath the signatures below.


WITNESSETH:


WHEREAS, Advisor hereby agrees to provide to Eventbrite, an events technology
platform, services related to ensuring the stability of the Eventbrite platform
and a seamless transition of management of the engineering team to the CEO, as
described in Appendix A (the “Services”), and in return for the Services,
Eventbrite will pay Advisor at the negotiated rate set forth in Appendix A;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.Relationship of the Parties; Independent Contractor.


        A.  Eventbrite desires to enter into this Agreement with Advisor for the
performance of Services. Both Advisor and Eventbrite fully and freely intend to
create an independent contractor relationship under this Agreement. Advisor is
not an employee, agent, partner or joint venture of Eventbrite and shall not
bind nor attempt to bind Eventbrite to any contract. Advisor does not have the
right to employ or contract with any person on behalf of Eventbrite. From time
to time upon request of Eventbrite, Advisor will provide evidence of
self-employment, tax registration and certification of foreign status for US tax
purposes as Eventbrite may request and such delivery shall be a condition
precedent to the payment of fees hereunder.


        B. Advisor is not eligible to participate in any of Eventbrite’s
employee benefit plans, fringe benefit programs, group insurance arrangements or
similar programs. Eventbrite shall not provide workers’ compensation, disability
insurance, Social Security or unemployment compensation coverage, or any other
statutory benefit to Advisor. It is further expressly understood that Advisor’s
compensation under this Agreement shall consist, in its entirety, of fees
outlined in Appendix A.


        C. Advisor has the sole right to control the manner, method, mode, and
means of performing Services under this Agreement and is free to ignore any and
all suggestions that Eventbrite may offer to Advisor. Advisor has the right to
determine all equipment and supplies needed to perform the Services and Advisor
shall bear all expenses associated with the purchase, operation and maintenance
of equipment and supplies that Advisor deems necessary.


        D. Advisor will not be required to attend any meetings or group meetings
of any kind, will not be subject to rules applicable only to Eventbrite
employees, and will not be required to submit any time reports.


2.Representations and Warranties.


        A. Advisor represents and warrants to Eventbrite that Advisor shall
comply at Advisor’s expense with all applicable provisions of workers’
compensation laws, unemployment compensation laws, national insurance and social
security laws, foreign, US federal, state and local income tax laws, and all
other applicable laws, regulations and codes in performing Services under this
Agreement. Advisor will be solely responsible to pay any and all state and/or
federal income, social security and unemployment taxes for Advisor and Advisor’s
employees.


        B. Advisor further represents and warrants to Eventbrite that the
Services by Advisor will not intentionally violate or infringe any copyright,
patent, trade secret or other legal obligation or right, and that use of the
Services by Eventbrite will not require a license and/or payment of any
additional fee and Advisor has obtained all licenses, permits and other
authorizations required to perform the Services. Advisor shall make a best
effort to ensure that such licenses, permits and/or other authorizations remain
in force during the Term of the Agreement.


        C. Advisor will indemnify and hold harmless Eventbrite from and against
all claims, damages, losses, liabilities, settlements, attorneys’ fees, costs
and expenses arising out of or in connection with Advisor’s breach of this
Agreement or any other
1



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


action or inaction by or on behalf of Advisor or Advisor’s employees,
subAdvisors, agents, or representatives, except to the extent caused by
Eventbrite’s negligence or willful misconduct.


3. Assignment.


        A. Although this Agreement is executed solely with Advisor, it is not a
personal services contract. Advisor, without prior notice or approval of
Eventbrite, may employ or contract with any other person to assist in the
performance of this Agreement. Advisor shall be solely responsible for the
performance of this Agreement and for all legal obligations, liabilities, and
expenses arising therefrom. Any subAdvisor shall be under the exclusive control
of Advisor and Advisor shall be responsible for each subAdvisor, or for any act
or omission of any subAdvisor. Advisor will ensure that Advisor’s subAdvisors,
employees and others involved in the Services, if any, are bound in writing to
the foregoing, and to all of Advisor’s obligations under this Agreement.


        B. Notwithstanding the foregoing, this Agreement is not assignable by
Advisor. Consistent with Advisor’s right to hire employees and contract with
subAdvisors when Advisor deems it necessary, Advisor agrees that Advisor’s
attention to fulfilling Advisor’s contractual obligations was a substantial
inducement to Eventbrite to sign this Agreement; therefore, Advisor agrees to
devote such time as Advisor deems necessary to fulfill Advisor’s obligations
under this Agreement. Eventbrite may fully assign and transfer this Agreement in
whole or part. This Agreement shall inure to the benefit of the successors and
assigns of Eventbrite, and is binding upon Advisor’s heirs, executors and legal
representatives.


4. Fee.


        A. In exchange for the Services, Eventbrite will compensate Advisor at
the negotiated rate stated in Appendix A.


        B. If Advisor believes any payment of fees is not accurate, Advisor
agrees to notify Eventbrite in writing within fourteen (14) days of the payment
provided Advisor. Failure to timely notify Eventbrite in writing waives any
claim that the amount paid was inaccurate. Eventbrite agrees to remedy the error
within fourteen (14) days following receipt of written notification of a claimed
error, or will notify Advisor within that time that it disputes the claim of
error.


5. Risk of Loss. Advisor bears the risk of loss incurred as a result of
Advisor’s obligations under this Agreement, including, but not limited to,
indemnification obligations, damages for breach of this Agreement, and
obligations and liabilities incurred to Eventbrite, subAdvisors and third
parties. Eventbrite makes no guarantee that Advisor will make a profit as a
result of performing its obligations under this Agreement. Whether Advisor
incurs a loss or makes a profit will be determined by Advisor’s business
judgment in managing the manner, method, mode, and means of operations chosen by
Advisor.


6. Confidential Information.


        A. Definition. “Confidential Information” means any information
applicable or relevant to the business of Eventbrite or applicable or relevant
to the business of any third party, which may be made known to Advisor by
Eventbrite or by any third party or learned by Advisor in the context of the
relationship between the Parties, whether prior to or following the execution of
this Agreement. By way of illustration, but not limitation, Confidential
Information includes any and all Eventbrite Inventions (as defined below),
technical and non-technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know-how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Eventbrite, and includes, without
limitation, information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing, manufacturing, customer lists, business
forecasts, sales and merchandising, marketing plans and information, and
information regarding other Advisors.


        B. Duties Regarding Non-Disclosure. Advisor warrants and agrees that all
times during and following the term of this Agreement, he will keep all
Confidential Information in strict confidence and not disclose such Confidential
Information to any third party and shall use his best efforts to protect such
Confidential Information (including, without limitation, all precautions Advisor
employs with respect to Advisor’s own confidential materials). Advisor shall use
Confidential Information in a legal and proper manner consistent with the terms
of this Agreement and only as may be necessary in the ordinary course of
performing Advisor’s duties under this Agreement. Advisor’s internal disclosure
of Confidential Information shall be only to those employees, Advisors or agents
having a need to know such information in connection with this Agreement and
only insofar as such persons are bound by a nondisclosure agreement consistent
with this Agreement. Advisor shall promptly notify Eventbrite of any
unauthorized disclosure or use of Confidential Information by any person and/or
entity. This Agreement imposes no obligation upon Advisor with respect to
Confidential Information that Advisor can establish by legally sufficient
evidence that such information is or becomes generally
2



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


known to the public without violation of this Agreement or without a violation
of an obligation of confidentiality owed to Eventbrite or a third party. In
addition, Advisor may disclose Confidential Information that is specifically
required by law or court order to be disclosed, provided that Advisor shall have
given Eventbrite reasonable notice and opportunity to object prior to such
disclosure.


        C. Ownership Interest in Confidential Information. All Confidential
Information is provided “as-is” and Eventbrite makes no representation or
warranty of any kind express or implied, with respect to the suitability,
accuracy or non-infringement of third party rights. Eventbrite shall at all
times retain sole and exclusive title to, ownership of, and all right in and
control over the use of all Confidential Information. Nothing in this Agreement
is intended to grant any rights or license to Advisor under any intellectual
property rights of Eventbrite, nor shall this Agreement grant Advisor any rights
in or to any Confidential Information, except the limited right to use such
information in accordance with this Agreement. Upon termination of this
Agreement or at the request of Eventbrite from time to time before termination,
Advisor will deliver to Eventbrite all written and tangible material in
Advisor’s possession incorporating any Confidential Information or otherwise
relating to Eventbrite’s business.


        D. Non-Solicit. As additional protection for the Confidential
Information, during the term of this Agreement and for a period of one (1) year
thereafter, Advisor will not, directly or indirectly, solicit, encourage, or
cause others to solicit or encourage any employees, Advisors or customers of
Eventbrite to terminate or otherwise materially change their relationship with
Eventbrite.


7. Inventions. “Inventions” means any and all new or useful art, discovery,
improvement, technical development, or invention whether or not patentable,
know-how, designs, works of authorship, maskworks, trademarks, formulae,
processes, manufacturing techniques, trade secrets, ideas, artwork, software or
other copyrightable or patentable works. To the extent allowed by applicable
law, for the purposes of this Agreement, the term “Inventions” (and the
assignments and licenses under this Section 7) shall include (and Advisor hereby
expressly waives) all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like (collectively “Moral Rights”). To
the extent Advisor retains any such Moral Rights under applicable law, Advisor
hereby ratifies and consents to any action that may be taken with respect to
such Moral Rights by or authorized by Eventbrite and agrees not to assert any
Moral Rights with respect thereto. Advisor will confirm any such ratifications,
consents and agreements from time to time as requested by Eventbrite.


        A. Disclosure of Prior Inventions. Advisor has identified on Appendix B
attached hereto all Inventions relating in any way to Eventbrite’s business or
proposed business which were made by Advisor prior to providing Services to
Eventbrite (“Prior Inventions”). Advisor represents that such list is complete
and that Advisor has no rights in any such Inventions other than those Prior
Inventions specified in Appendix B. If no Prior Inventions are listed on
Appendix B, Advisor thereby represents that there are no such Prior Inventions
at the time of signing this Agreement.


        B. Ownership of Eventbrite Inventions. Advisor hereby agrees to promptly
to disclose and describe to Eventbrite and agrees that Eventbrite shall own the
entire right, title, and interest (including patent rights, copyrights, trade
secret rights, maskwork rights, sui generis database rights and all other
intellectual property rights of any sort throughout the world) in and to, all
Inventions and any associated intellectual property rights which Advisor may
solely or jointly conceive, develop or reduce to practice during the period of
Advisor’s Services with Eventbrite, whether prior to or following the execution
of this Agreement, that relate to the subject matter of or arise out of or in
connection with the Services or any Confidential Information, including, without
limitation, any creative assets to be delivered pursuant to Appendix A
(“Eventbrite Inventions”). All Eventbrite Inventions are works made for hire for
Eventbrite to the extent allowed by law, and, if at any time for any reason any
Eventbrite Invention is deemed not to be a work made for hire, Advisor hereby
irrevocably transfers and assigns, and agrees to transfer and assign, to
Eventbrite or its designee, all right, title and interest therein, including all
copyrights and all renewals and extensions thereto. Without limiting the
generality of the foregoing, Eventbrite will have exclusive worldwide royalty
free rights to modify, adapt, and prepare derivative works based upon the
Eventbrite Inventions and to use, reproduce, distribute, publicly perform, and
display the Eventbrite Inventions in any manner and in any and all media now or
hereafter known. Advisor will cooperate with Eventbrite and will execute and
cause to be executed any assignments, instruments, and documents reasonably
requested by Eventbrite to evidence Eventbrite’s interest or rights hereunder.


        C. Assignment and License of Prior Inventions. Advisor agrees to grant
Eventbrite or its designees a royalty free, perpetual, irrevocable,
transferable, sublicensable (with rights to sublicense through multiple tiers of
distribution), worldwide license to practice all applicable patent, copyright
and other intellectual property rights relating to any Prior Inventions which
Advisor incorporates, or permits to be incorporated, in any Eventbrite
Inventions, products or services, or which is necessary for the use,
reproduction, distribution or other exploitation of any Eventbrite Inventions.
Notwithstanding the foregoing, Advisor agrees that Advisor will not incorporate,
or permit to be incorporated, such Prior Inventions in any Eventbrite
Inventions, products or services without Eventbrite’s prior written consent.


        
3



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


D. Cooperation in Perfecting Rights to Inventions. Advisor will perform, during
and after the term of this Agreement, all acts deemed necessary or desirable by
Eventbrite to permit and assist it, at its expense, in obtaining and enforcing
the full benefits, enjoyment, rights and title throughout the world in the
Inventions hereby assigned or licensed to Eventbrite. Such acts may include, but
are not limited to, execution of documents and assistance or cooperation in the
registration and enforcement of applicable patents, copyrights, maskworks or
other legal proceedings. In the event that Eventbrite is unable for any reason
to secure Advisor’s signature to any document required to apply for or execute
any patent, copyright, mask work or other applications with respect to any
Inventions (including improvements, renewals, extensions, continuations,
divisions or continuations in part thereof), Advisor hereby irrevocably
designates and appoints Eventbrite and its duly authorized officers and agents
as Advisor’s agents and attorneys-in-fact to act for and on Advisor’s behalf and
instead of Advisor, to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, maskworks or other rights with the same legal force and effect as if
executed by Advisor. If any other person is in any way involved in any Services,
Advisor will obtain the foregoing ratifications, agreements, licenses,
assignments, consents and authorizations from each such person for Eventbrite’s
exclusive benefit. 


8. Expectation of Privacy. Advisor recognizes and agrees that Advisor has no
expectation of privacy with respect to Eventbrite’s telecommunications,
networking or information processing systems (including, without limitation,
stored computer files, email messages and voice messages) and that Advisor’s
activity, and any files or messages, on or using any of those systems may be
monitored at any time without notice.


9. Notices. Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and sent by
confirmed email.


10. Injunctive Relief. A breach by Advisor of any of the promises or agreements
contained in Section 7 or Section 8 will result in irreparable and continuing
damage to Eventbrite for which there will be no adequate remedy at law, and
Eventbrite shall be entitled to seek injunctive relief and/or a decree for
specific performance, and such other relief as may be proper (including monetary
damages if appropriate) from any court of competent jurisdiction and without any
requirement to post a bond.


11. Complete Agreement. This Agreement contains the entire agreement and
understanding of the Parties and fully supersedes all prior and contemporaneous
agreements, correspondence, discussions and understandings between the Parties
hereto pertaining to the subject matter hereof. In case of conflict between
Appendix A and the body of this Agreement, the body of this Agreement shall
control. This Agreement may be executed in several counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. If a Party to this Agreement signs the signature page and
faxes (or scans and emails) the signature page to the other Party, then such
signature page shall be deemed an original signature page to this Agreement and
shall constitute the execution and delivery of this Agreement by the sending
Party. There have been no representations, inducements, promises or agreements
of any kind that have been made by any Party, or by any person acting on behalf
of any Party, which are not embodied within this Agreement. This Agreement may
not be changed or altered except in writing duly executed by Eventbrite and the
Advisor, or their duly authorized representatives. The waiver by either Party of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any other or subsequent breach. The headings in this Agreement are
inserted for convenience of reference only and are not intended to define, limit
or in any way describe the scope of this Agreement or the intent of any
provisions hereof. The failure of either Party to enforce its rights under this
Agreement at any time for any period shall not be construed as a waiver of such
rights. No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both Parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable.


12. Term and Termination.


        A. Advisor will provide the Services to Eventbrite for the time period
stated in Appendix A.


        B. Either Party may terminate this Agreement at any time in its sole and
absolute discretion, with or without Cause upon giving the other Party at least
7 days’ prior written notice. Sections 1-3 and 5-10 (inclusive) of this
Agreement shall survive the termination hereof.


C. Eventbrite may terminate this Agreement immediately for Cause by providing
written notice to Advisor. As used in this Agreement, “Cause” shall mean: (a)
Advisor’s material act of misconduct; (b) Advisor’s commission of any felony or
a misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or any
conduct that would reasonably be expected to result in material injury or
reputational harm to Eventbrite if the Agreement was not terminated; (c)
Advisor’s breach of Sections 6 or 7 of this


4



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
Agreement; or (d) Advisor’s failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by Eventbrite to cooperate.


D. In the event Eventbrite terminates this Agreement without Cause, as defined
in Paragraph 12(C) above, within 60 days after such termination Eventbrite shall
provide a lump sum payment to Advisor equal to $100,000 less the amount
Eventbrite has paid Advisor to date under the Agreement.
.
        E. In the event Eventbrite terminates this Agreement with Cause, as
defined in Paragraph 12(C) above, or in the event Advisor terminates this
Agreement, Eventbrite will have no further liability to Advisor, other than for
obligations that accrued prior to such termination and obligations that survive
the termination of this Agreement.


F. In the event of any termination of this Agreement, by Eventbrite or Advisor,
Eventbrite shall pay Advisor all amounts due through the date the Agreement
terminates.






In Witness Whereof, the Parties have executed this Agreement as of the Effective
Date.




EVENTBRITE, INC.


By: /s/ Samantha Harnett


Name: Samantha Harnett


Title: Senior Vice President, General Counsel


Date: 2020-01-27




Advisor


By: /s/ Patrick Poels


Name: Patrick Poels


Date: 2020-02-06








By Advisor’s signature above, Advisor acknowledges that, prior to signing, he or
she has read this Agreement in its entirety and was afforded the opportunity to
have it reviewed by legal counsel. Specifically, Advisor understands that this
contractual relationship is an independent contractor relationship. Advisor also
acknowledges that this Agreement is negotiable, including the Fees herein. If
Advisor is a company, the signer warrants that he or she has the authority to
sign on behalf of the company.













5



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
Appendix A


Term: February 15, 2020 through June 30, 2020


Time dedication: Average of 40 hours per week


Fee: $6,442.30 per week. Fees to be paid in semi-monthly installments via ACH
transfer, subject to the Termination provision of this Agreement.


Equity Vest. Advisor’s existing equity grants will continue to vest in
accordance with their original vesting schedule during the term of this
Agreement. Vesting will cease at the conclusion of the term of this Agreement.
Advisor will have three months after his service to Eventbrite under this
Agreement ends to exercise any and all then-vested portion of the existing
equity grants.


Severance. At the conclusion of the Term set forth above, in accordance with
Advisor’s Executive Severance and Change in Control Agreement, and in accordance
with and subject to Advisor signing and not revoking a Severance and Release
Agreement, Eventbrite will pay Advisor a lump sum severance in an amount equal
to $167,500 and six months of COBRA reimbursements.

Services: Advisor will be primarily responsible for ensuring the stability of
the Eventbrite platform and a seamless transition of management of the
engineering team to the CEO.
6



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
Appendix B
Prior Inventions






























______/s/ PP____
Advisor
Initials





















































7



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
Appendix C
ARBITRATION AGREEMENT


This Arbitration Agreement covers important issues relating to your Strategic
Advisory Agreement with Eventbrite and the settlement of any disputes that may
arise from time to time between you and Eventbrite. You are free to seek
assistance from independent advisors of your choice outside Eventbrite or to
refrain from doing so, if that is your choice.  
1. How This Agreement Applies         
This Arbitration Agreement (the “Agreement”) applies to any dispute arising out
of or related to your Strategic Advisory Agreement with Eventbrite, Inc. (the
“Strategic Advisory Agreement”) or one of its affiliates, successor,
subsidiaries or parent companies (collectively, "Eventbrite") or termination of
Services and survives after the Strategic Advisor Agreement terminates. Nothing
contained in this Agreement shall be construed to prevent or excuse you
(individually or in concert with others) or Eventbrite from utilizing the
Parties’ existing procedures for resolution of complaints, and this Agreement is
not intended to be a substitute for such procedures.
Except as it otherwise provides, this Agreement is intended to apply to the
resolution of disputes that otherwise would be resolved in a court of law or
before a forum other than arbitration. This Agreement requires all such disputes
to be resolved only by an arbitrator through final and binding arbitration and
not by a court or jury trial. Such disputes include without limitation disputes
arising out of or relating to interpretation or application of this Agreement,
including without limitation as to the enforceability, conscionability,
revocability, or validity of this Agreement or any portion of this Agreement
other than the Class Action Waiver contained in paragraph 6 below and disputes
arising out of or related to the independent contractor relationship, including
without limitation claims for breach of contract, misclassification and failure
to pay.
This Agreement is governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.
and evidences a transaction involving commerce.
2. Limitations On How This Agreement Applies
This Agreement does not apply to: (i) claims for workers compensation, state
disability insurance and unemployment insurance benefits, (ii) disputes which
may not be subject to pre-dispute arbitration agreements as provided in the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and (iii) claims for
which applicable law permits access to an administrative agency notwithstanding
the existence of this Agreement and which are then brought before such
administrative agency, including without limitation claims or charges brought
before the Equal Employment Opportunity Commission (www.eeoc.gov), the U.S.
Department of Labor (www.dol.gov), the National Labor Relations Board
(www.nlrb.gov), or the Office of Federal Contract Compliance Programs
(www.dol.gov/esa/ofccp). Nothing in this Agreement shall be deemed to preclude
or excuse a party from bringing an administrative claim before any agency in
order to fulfill the party's obligation to exhaust administrative remedies
before making a claim in arbitration. 
3. Selecting The Arbitrator
The neutral Arbitrator shall be selected by mutual agreement of you and
Eventbrite.  Unless you and Eventbrite mutually agree otherwise, the Arbitrator
shall be an attorney licensed to practice in the location where the arbitration
proceeding will be conducted or a retired federal or state judicial officer who
presided in the jurisdiction where the arbitration will be conducted. If for any
reason the parties cannot agree to an Arbitrator, either party may apply to AAA
or a court of competent jurisdiction with authority over the location where the
arbitration will be conducted for appointment of a neutral Arbitrator. The court
or AAA shall then appoint an arbitrator, who shall act under this Agreement with
the same force and effect as if the parties had selected the arbitrator by
mutual agreement. The location of the arbitration proceeding shall be San
Francisco, California, unless each party to the arbitration agrees in writing
otherwise. 
4. Starting The Arbitration
All claims in arbitration are subject to the same statutes of limitation that
would apply in court. The party bringing the claim must demand arbitration in
writing and deliver the written demand by hand or first class mail to the other
party within the applicable statute of limitations period. The demand for
arbitration shall include identification of the parties, a statement of the
legal and factual basis of the claim(s), and a specification of the remedy
sought. Any demand for arbitration made to Eventbrite shall be provided to
Eventbrite’s Legal Department at Eventbrite’s then current registered address
for the service of process in California. The arbitrator shall resolve all
disputes regarding the timeliness or propriety of the demand for arbitration. A
party may apply to a court of competent
8



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


jurisdiction for temporary or preliminary injunctive relief in connection with
an arbitrable controversy, but only upon the ground that the award to which
that party may be entitled may be rendered ineffectual without such provisional
relief.
5. How Arbitration Proceedings Are Conducted
In arbitration, the parties will have the right to conduct adequate civil
discovery, bring dispositive motions, and present witnesses and evidence
as needed to present their cases and defenses, and any disputes in this regard
shall be resolved by the Arbitrator.  At a party’s request or on the
Arbitrator’s own initiative, the Arbitrator may subpoena witnesses or documents
for discovery purposes or for the arbitration hearing. Any arbitration will be
conducted before the American Arbitration Association (“AAA”) under the AAA’s
then-existing national rules for the resolution of employment disputes.
6.  Class Action Waiver
You and Eventbrite agree not to bring any dispute in arbitration on a class
basis. Accordingly, there will be no right or authority for any dispute to be
brought, heard or arbitrated as a class action ("Class Action Waiver").  
The Class Action Waiver shall be severable from this Agreement in the event it
is found unenforceable. Notwithstanding any other clause contained in this
Agreement, any claim that all or part of the Class Action Waiver is invalid,
unenforceable, unconscionable, revocable, void or voidable may be determined
only by a court of competent jurisdiction and not by an arbitrator. The Class
Action Waiver shall be severable in any case in which the dispute is filed as an
individual action and severance is necessary to ensure the individual action
proceeds in arbitration.
7. Paying For The Arbitration
Each party will pay the fees for his, her or its own attorneys, subject to any
remedies to which that party may later be entitled under applicable law.
However, you will only pay so much of the arbitration filing fees as you would
have paid had you filed a Complaint in a court of law and Eventbrite will pay
all remaining administrative and/or hearing fees charged by the Arbitrator
and/or AAA.
8. The Arbitration Hearing And Award
The parties will arbitrate their dispute before the Arbitrator, who shall confer
with the parties regarding the conduct of the hearing and resolve any disputes
the parties may have in that regard. Within 30 days of the close of the
arbitration hearing, any party will have the right to prepare, serve on the
other party and file with the Arbitrator a brief. The Arbitrator may award any
party any remedy to which that party is entitled under applicable law, but such
remedies shall be limited to those that would be available to a party in his or
her individual capacity in a court of law for the claims presented to and
decided by the Arbitrator, and no remedies that otherwise would be available to
an individual in a court of law will be forfeited by virtue of this Agreement.
The Arbitrator shall apply applicable controlling law and will issue a decision
or award in writing, stating the essential findings of fact and conclusions of
law. In addition to any other relief, the prevailing party in any arbitration
shall be entitled to an award of his or its costs and reasonable attorneys’
fees, with the amount of such costs and fees to be determined in accordance with
applicable law. A court of competent jurisdiction shall have the authority to
enter a judgment upon the award made pursuant to the arbitration.
9. Enforcement Of This Agreement
This Agreement is the full and complete agreement relating to the formal
resolution of disputes covered by this Agreement. Except as stated in
paragraph 6, above, in the event any portion of this Agreement is deemed
unenforceable, the remainder of this Agreement will be enforceable. If the Class
Action Waiver is deemed to be unenforceable, you and Eventbrite agree that this
Agreement is otherwise silent as to any party's ability to bring a class action
in arbitration.  
I acknowledge that I have received, read, and understood this Dispute Resolution
Agreement, including the Class Action Waiver contained herein.   
Advisor Name (Printed): Patrick Poels
Advisor Signature: /s/ Patrick Poels
Date: 2020-02-06
9



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]








Amendment #1 to
Strategic Advisory Agreement




This Amendment #1 to the Strategic Advisory Agreement dated as of February 6,
2020 (the “Agreement”), by and between Eventbrite, Inc. (“Eventbrite”) and Pat
Poels (“Advisor”) (the “Amendment”), is effective as of the later date signed
below (“Effective Date”). For purposes of this Amendment, each of Eventbrite and
Advisor shall be referred to as a party and collectively as the parties.


The Agreement is modified as follows, and in the case of any difference between
the Agreement and this Amendment, this Amendment will control. Any capitalized
terms set forth herein but not defined shall have the meanings given to them in
the Agreement.


1.The “Fee” section Appendix A of the Agreement will be deleted in its entirety
and replaced with the following:


“$6,442.30 per week through April 15, 2020. Fees to be paid in semi-monthly
installments via ACH transfer, subject to the Termination provision of this
Agreement. Effective April 16, 2020, no further cash payments will be made to
the Advisor.”


2.The “Equity Vest” section of Appendix A will be deleted in its entirety and
replaced with the following:


“Advisor’s existing equity grants will continue to vest in accordance with their
original vesting schedule during the Term of the Agreement. Vesting will cease
at the conclusion of the Term.


The Company has granted the Advisor one or more options (collectively, the
“Options”) to purchase shares of its common stock under the Company’s 2010 Stock
Option Plan, as amended (the “2010 Plan”) and/or the 2018 Stock Option and
Incentive Plan (the “2018 Plan”). The Options, to the extent vested as of the
conclusion of the Term, have been amended to the extent necessary to provide
that the vested portion thereof shall remain exercisable until the earlier of
(i) December 31, 2021 and (ii) the final expiration date of such Option set
forth in the stock option agreement governing the Option (provided that such
Option will remain subject to earlier termination in connection with a corporate
transaction or event in accordance with applicable stock option agreements and
equity incentive plan). Each of the Options that is an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended, has been deemed modified for the purposes of Section 424 of the Code.
Therefore, to the extent any such Option has an exercise price that is less than
the fair market value of the Company’s common stock as of the date of the
Compensation Committee’s approval, such Option will no longer qualify as an
incentive stock option and the Advisor will lose the potentially favorable tax
treatment associated with such Options.”


3.The “Severance” Section of Appendix A will be deleted in its entirety and
replaced with the following:


“In accordance with the terms of and subject to Advisor signing and not revoking
a Severance and Release Agreement, Eventbrite will pay Advisor a lump sum
severance in an amount equal to $167,500. In addition, at the conclusion of the
Term, in accordance with Advisor’s Executive Severance and
10



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
Change in Control Agreement, Eventbrite will provide Advisor six months of COBRA
reimbursements.”


4.Each party hereby represents and warrants to the other that (i) it has all
requisite power and authority to enter into this Amendment and to carry out the
transactions contemplated hereby; and (ii) the undersigned for each party has
the full right, legal power and actual authority to bind such party to the terms
and conditions hereof.


5.This Amendment may be executed in several counterparts, each of which shall be
deemed an original but all of which together will constitute one and the same
instrument. If a party signs the signature page and faxes (or scans and emails)
the signature page to the other party, then such signature page shall be deemed
an original signature page to this Amendment and shall constitute the execution
and delivery of this Amendment by the sending party.


Except as modified by this Amendment, all of the terms and conditions of the
Agreement shall remain in full force and effect.









Signature page follows
11



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
In Witness Whereof, each party has executed this Amendment as of the Effective
Date.

Patrick PoelsEventbrite, Inc.


Signature: /s/ Patrick Poels


Signature: /s/ Samantha Harnett


Name (Print): Pat Poels


Name (Print): \Samantha Harnettn3\


Date Signed: 2020-05-09


Title: \Senior Vice President, General Counselt3\
\d1\


Date Signed: \2020-05-10













































12

